                                                          EXHIBIT
1                UNITED STATES DISTRICT COURT
                                                            1
2                  DISTRICT OF MASSACHUSETTS

3    _______________________________
                                    )
4    SECURITIES AND EXCHANGE        )
     COMMISSION,                    )
5                                   )
                  Plaintiff,        )
6                                   ) Civil Action No.
              v.                    ) 1:18-cv-11926-PBS
7                                   )
     GREGORY LEMELSON and LEMELSON )
8    CAPITAL MANAGEMENT, LLC,       )
                                    )
9                 Defendants,       )
                                    )
10            and                   )
                                    )
11   THE AMVONA FUND, LP,           )
                                    )
12                Relief Defendant. )
     _______________________________)
13

14                          VOLUME 1

15          VIDEOTAPED DEPOSITION OF GREGORY (EMMANUEL)

16   LEMELSON, taken on behalf of the Plaintiff at the

17   U.S. Securities and Exchange Commission, 33 Arch

18   Street, Boston, Massachusetts, beginning at 9:35

19   a.m. and ending at 4:55 p.m., on Wednesday,

20   October 16, 2019, before Carol H. Kusinitz,

21   Registered Professional Reporter and Notary Public

22   in and for the Commonwealth of Massachusetts.

23

24

25   JOB No. 191016DWA
                                                                    1

                         GRADILLAS COURT REPORTERS
                                (424) 239-2800
1    APPEARANCES:
2
     For Plaintiff:
3
         U.S. Securities and Exchange Commission
4        Boston Regional Office
         Division of Enforcement
5        BY: Marc Jones, Esq.
             617.573.8947, JonesMarc@sec.gov
6            Alfred A. Day, Esq.
             617.573.4537, DAYA@sec.gov
7        33 Arch Street, Suite 2400
         Boston, MA 02110
8
         - and -
9
         U.S. Securities and Exchange Commission
10       Division of Enforcement
         BY: Sonia G. Torrico, Esq.
11           202.551.3515, torricos@sec.gov
         100 F Street, N.E.
12       Washington, DC 20549
13
     For Defendants and Relief Defendant:
14
         Libby Hoopes
15       BY: Douglas S. Brooks, Esq.
             617.338.9300, dbrooks@libbyhoopes.com
16           399 Boylston Street
             Boston, MA 02116
17

18   Also Present:    Elyse Elsenbrook
19

20   Videographer:    Garner Willis
21

22

23

24

25                            * * * *
                                                     2

                         GRADILLAS COURT REPORTERS
                                (424) 239-2800
           1                     P R O C E E D I N G S

           2            THE VIDEOGRAPHER:    We are now recording and

           3    on the record.    My name is Garner Willis.     I'm a

           4    Legal Video Specialist on behalf of Gradillas Court

09:35:27   5    Reporting.

           6             Today's date is October 16, 2019, and the

           7    time is 9:35 a.m.    This is the deposition of Gregory

           8    Lemelson in the matter of Securities and Exchange

           9    Commission, Plaintiff, versus Gregory Lemelson, et

09:35:44 10     al., Defendant, in the U.S. District Court of

           11   Massachusetts, Case No. 1:18-cv-11926-PBS.

           12            This deposition is being taken at 33 Arch

           13   Street, Boston, Mass. 02110, on behalf of the

           14   Plaintiff.    The court reporter is Carol Kusinitz of

09:36:12 15     Doris O. Wong and Associates.

           16            Counsel will state their appearance, and

           17   the court reporter will administer the oath.

           18            MR. JONES:    Good morning.     I'm Marc Jones

           19   for the Plaintiff Securities and Exchange

09:36:20 20     Commission.

           21            MR. DAY:    Al Day for Plaintiff Securities

           22   and Exchange Commission.

           23            MS. TORRICO:    Sonia Torrico for Plaintiff

           24   Securities and Exchange Commission.

09:36:30 25              MR. BROOKS:    Good morning.    Doug Brooks,
                                                                          7

                                    GRADILLAS COURT REPORTERS
                                           (424) 239-2800
           1        A.      Not all types.

           2        Q.      Okay.   What are the types that you have

           3    excluded?

           4                MR. BROOKS:   Objection.   Go ahead.

09:49:07   5        A.      Well, we've typically not done much with

           6    options.    We've avoided pink sheets, penny stocks,

           7    over-the-counter, most foreign issues.

           8        Q.      The investors in The Amvona Fund, are they

           9    limited partners of The Amvona Fund?

09:49:33 10         A.      Yes.

           11       Q.      Are they also clients of Lemelson Capital

           12   Management?

           13               MR. BROOKS:   Objection to the form.

           14       A.      Lemelson Capital Management is the general

09:49:42 15     partner of The Amvona Fund, LP.

           16       Q.      Okay.   And is Lemelson Capital Management

           17   an investment advisory firm?

           18       A.      Yes, it is.

           19       Q.      Okay.   And are you an investment advisor?

09:49:54 20         A.      Technically I'm considered an exempt

           21   reporting advisor.

           22               THE STENOGRAPHER:   I'm sorry.   You're

           23   considered?

           24       A.      Technically I'm considered an exempt

09:50:00 25     reporting advisor.
                                                                         22

                                      GRADILLAS COURT REPORTERS
                                             (424) 239-2800
1                   C E R T I F I C A T E

2       I, Gregory (Emmanuel) Lemelson, do hereby

3    declare under penalty of perjury that I have read

4    the foregoing transcript of my deposition; that I

5    have made such corrections as noted herein, in ink,

6    initialed by me, or attached hereto; that my

7    testimony as contained herein, as corrected, is true

8    and correct.

9      ______ I have made corrections to my deposition.

10     ______ I have NOT made any changes to my deposition.

11

12      EXECUTED this ______ day of ____________, 2019, at

13   ________________________,    ___________________.

14         (City)                      (State)

15

16                               _________________________
                                 GREGORY (EMMANUEL) LEMELSON
17                               VOLUME 1

18

19

20

21

22

23

24

25
                                                               339

                       GRADILLAS COURT REPORTERS
                              (424) 239-2800
